Citation Nr: 9927824	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  95-28 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased evaluation for the veteran's 
service-connected dysthymic disorder with anxiety features, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Wilson D. Rogers, Jr., 
Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from June 1973 to June 1976 
and from September 1977 to July 1978.  This appeal arises 
from a December 1994 rating decision of the Boston, 
Massachusetts, Regional Office (RO) which denied an increased 
evaluation for the veteran's service-connected psychiatric 
disability.  The evaluation of this disorder was confirmed 
and continued at 50 percent disabling.  This determination 
was appealed by the veteran.

A hearing was held before the Board of Veterans' Appeals 
(Board) in March 1996 at the RO.  This hearing was conducted 
by Ms. Barbara B. Copeland, a member of the Board, who was 
designated by the Chairman of the Board to conduct this 
hearing pursuant to 38 U.S.C.A. § 7102(a) (West Supp. 1999).  
Ms. Copeland will be rendering the final determination in 
this claim.

In October 1998, the Board remanded this claim for 
development of the medical evidence and evaluation under 
recently changed rating criteria.  It has now returned for 
further appellate review.


REMAND

The Board's remand of October 1998 instructed the RO to 
conduct development of the veteran's private and Social 
Security Administration (SSA) medical evidence.  In May 1999, 
the veteran identified two private healthcare facilities that 
had treated his psychiatric disability in recent years.  
Letters requesting the veteran's treatment records were sent 
to both institutions in June 1999 and both facilities 
responded providing the requested records.  His SSA records 
were also received by the RO in June 1999.

In its remand instructions, the Board also requested that the 
RO obtain a U. S. Department of Veterans Affairs (VA) 
psychiatric examination in order to determine the current 
level of symptomatology associated with the veteran's 
psychiatric disorder.  It was then instructed to review all 
the evidence of record, determine whether the old or new 
criteria found 38 C.F.R. Part 4, Diagnostic Code 9405 
(effective prior to and on November 7, 1996), and then issue 
a decision/supplemental statement of the case (SSOC) on the 
issue on appeal.  A review of the claims file does not reveal 
any VA psychiatric examination subsequent to the Board's 
remand of October 1998 or a SSOC prepared after the 
additional private medical evidence was incorporated into the 
claims file.  It appears that the veteran's claims files were 
prematurely returned to the Board.

The U. S. Court of Appeals for Veterans Claims (hereafter the 
Court) held in Stegall v. West, 11 Vet. App. 268 (1998), that 
a remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand orders.  See 
38 U.S.C.A. § 303 (West 1991).  Without a recent psychiatric 
examination the Board is unable to adequately evaluate the 
current severity of the veteran's service-connected 
psychiatric disability.  See Francisco v. Brown, 7 Vet. App. 
55 (1994).  In addition, the veteran and his representative 
have not had an opportunity to comment on the changed rating 
criteria found at Diagnostic Code 9405 and an appellate 
decision at this time would therefore be prejudicial to the 
veteran's interest.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Thus, this case must be remanded to the RO so that 
all actions requested in the remand of October 1998 may be 
completed.  The undersigned acknowledges that this causes 
further delay in a case that has already stretched over a 
number of years.  However, both the law and facts of the case 
require further development.

In view of the foregoing, this claim is REMANDED to the RO 
for the following development:

1.  The RO should determine if the 
veteran has been given a comprehensive VA 
psychiatric examination in response to 
the Board's remand of October 1998.  If 
so, a report of this examination must be 
associated with the claims file.  If not, 
then the RO should conduct the following 
development noted in item 2, below.

2.  If a VA psychiatric examination has 
not been conducted since the October 1998 
remand of this case, the veteran should 
be scheduled for such an examination to 
determine the severity of his dysthymic 
disorder with anxiety features.  All 
indicated tests should be performed.  In 
particular, the examiner should carefully 
review the veteran's medical record, 
noting the many other disabilities 
diagnosed or suggested as possible 
diagnoses, including major depression 
with or without psychotic features; 
anxiety neurosis; schizoaffective 
disorder; psychoses including paranoid 
schizophrenia; adult situational 
reaction; mixed personality disorder with 
passive aggressive, dependent, 
borderline, and/or narcissistic features; 
(frequent) migraine headaches; and 
recurrent grand mal seizures.  

Because the veteran is service connected 
only for dysthymic disorder with anxiety 
features, other medically distinguishable 
disabilities (which are not related to 
the service-connected disorder) and their 
contribution to the veteran's overall 
impairment must be differentiated.  
Accordingly, the examiner, to the extent 
possible, should differentiate all 
medically distinguishable psychiatric and 
physiological disabilities; and, for 
rating purposes, list the social and 
occupational impairments attributable to 
the service-connected dysthymic disorder 
with anxiety features, and for each of 
these attributable social or occupational 
impairments (e.g., self-isolation, 
inability to concentrate, etc.), indicate 
other disabilities contributing to that 
social or occupation impairment and the 
degree to which these other disabilities, 
taken together, are contributing to that 
impairment.  The examiner should also 
report findings due to the dysthymic 
disorder with anxiety features in terms 
consistent with both the old and the new 
rating criteria.  The examiner should 
assign a score on the Global Assignment 
of Functioning Scale and include an 
explanation of the score as it pertains 
to social and industrial impairment.  All 
findings and conclusions should be 
explained in detail.  The claims file and 
a complete copy of this remand (and the 
remand of October 1998) should be made 
available to the examiner for review in 
connection with the examination.

3.  Following completion of the above and 
any other development deemed appropriate 
or not otherwise completed, the RO should 
readjudicate the veteran's claim of 
entitlement an increased rating for 
dysthymic disorder with anxiety features, 
rated 50 percent disabling, taking into 
account the amended provisions of the 
rating criteria for mental disorders.  If 
the determination remains to any extent 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should be afforded the 
applicable time to respond.  The case 
should be returned to the Board for 
further appellate review, if in order.  
The Board intimates no opinion, either 
factual or legal, as to the ultimate 
conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The veteran need take no further action until he is informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office. Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


